DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rizk (US 4,546,530).

In reference to Claim 1, Rizk discloses a method of forming a concrete floor of a multistorey building (9:5-32), the method including: installing a first building module having a first precast concrete floor slab adjacently spaced from a second building module having a second precast concrete floor slab (9:5-32), at least the first precast concrete floor slab supporting the first building module includes a facade wall for supporting an upper floor (9:5-32); forming a channel between the spaced first and second precast concrete floor slabs by providing supporting formwork between the floor slabs for 

In reference to Claim 2, Rizk discloses the method of Claim 1, as described above.
Rizk discloses installing a third building module having a third precast concrete floor slab above the first precast concrete floor slab and supporting the third precast concrete floor slab on the facade wall (9:5-32, Fig. 3).

In reference to Claim 3, Rizk discloses the method of Claim 2, as described above.
Rizk discloses using a temporary support member or a permanent support member an upstanding support member for supporting an upper floor (11:3-10).

In reference to Claim 4, Rizk discloses the method of Claim 3, as described above.
Rizk discloses using the upstanding support member in the form of a wall structure (10:68-11:14).

In reference to Claim 5, Rizk discloses the method of Claim 1, as described above.
Rizk discloses the facade wall is connected to a side edge of the first precast concrete floor slab (Fig. 3, Items 38 and 60).

In reference to Claim 6, Rizk discloses the method of Claim 2, as described above.
Rizk discloses installing the third precast concrete floor slab before the concrete is poured into the channel to form the concrete connection between the first and second precast slabs (18:33-65).

In reference to Claim 7, Rizk discloses the method of Claim 1, as described above.
Rizk discloses post tensioning the precast floor slabs by, before pouring concrete into the channel, installing a conduit between bores extending through the first precast floor slab and the second precast floor slab to form a tensioning passage that extends through both the first and second precast floor slabs; pouring concrete into the channel between the first and second precast concrete slabs to connect the first and second precast slabs, thereby forming a slab of a building; and feeding a tensioning cable through the tensioning passage and tensioning the tensioning cable (11:15-21).

In reference to Claim 8, Rizk discloses the method of Claim 1, as described above.
Rizk discloses prefabricating the first and second precast concrete floor slabs with conduits forming a tensioning passage; installing the first and second building modules so that the tensioning passages in the first and second precast concrete slabs are aligned; and feeding a tension cable through the conduit in the aligned first and second precast concrete slabs and post-tensioning the cable (11:15-21).

In reference to Claim 9, Rizk discloses the method of Claim 1, as described above.
Rizk discloses precasting the first precast concrete floor slab to include a first portion and a second portion, a thickness of the second portion being greater than a thickness of the first portion (13:59-63; Rizk discloses creating proper thicknesses for each piece).

In reference to Claim 10, Rizk discloses the method of Claim 9, as described above.
Rizk discloses precasting the second portion to create an integrally formed concrete beam (8:1-16).

In reference to Claim 11, Rizk discloses the method of Claim 1, as described above.
Rizk discloses the supporting formwork is integrally formed with one or more of the precast concrete floor slabs (Abstract; a floor frame subsection).

In reference to Claim 12, Rizk discloses the method of Claim 1, as described above.
Rizk discloses the supporting formwork is provided as a separate structure in the form of a sacrificial or removable structure (Abstract).

In reference to Claim 13, Rizk discloses the method of Claim 1, as described above.
Rizk inherently discloses pouring the concrete to be level with a top surface of the first and second precast concrete floor slabs because the floor of the building should be level.

In reference to Claim 14, Rizk discloses the method of Claim 1, as described above.
Rizk discloses precasting the first concrete floor slab to include a steel beam at least partially embedded into the first precast concrete floor slab (3:64-66).

In reference to Claim 15, Rizk discloses the method of Claim 1, as described above.
Rizk discloses installing multiple building modules having precast floor slabs in a single plane and pouring multiple beams extending between the precast floor slabs in different directions (5:27-42).

In reference to Claim 16, Rizk discloses the method of Claim 1, as described above.


In reference to Claim 17, Rizk discloses a method of forming a concrete floor of a multistorey building (9:5-32), the method including: installing a first building module having a first precast concrete floor slab adjacently spaced from a second building module having a second precast concrete floor slab (9:5-32) the first and second building modules having upstanding support members for supporting an upper floor (9:5-32); forming a channel between the spaced first and second precast concrete floor slabs by providing supporting formwork between the floor slabs for supporting poured concrete (18:33-65); installing a third building module having a third precast concrete floor slab above the first and/or second building module and supporting the third precast concrete floor slab on the upstanding support members (9:5-32, Fig. 3); and pouring concrete into the channel between the first and second building modules to form a concrete connection between the first and second precast slabs, thereby forming a concrete floor of a building (18:33-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/               Examiner, Art Unit 1742